Candler, J.
The interest of a witness in the result of the suit may always be considered in passing upon his credibility; and where there are circumstances inconsistent with the truth of his testimony, the jury are not obliged to believe him, even though he is not contradicted by any other witness. Laramore v. Minish, 43 Ga. 282; Penny v. Vincent, 49 Ga. 473; Amis v. Cameron, 55 Ga. 449; Armstrong v. Ballew, 118 Ga. 168.
In the present case, which was a claim filed to the levy of an execution, it appeared that the property levied on .was in possession of the defendant in fi. fa. at the time of the levy; that the deed to the property was made to him ; and that he subsequently conveyed it to his wife, the claimant, pending the levy of the execution against him.. The judge, acting.as a jury, was therefore authorized to find that the property was not bona fide that of the wife, but that it belonged to the defendant and was subject to the execution, although the claimant and the husband swore to a state of facts which, if believed by the court, would have authorized a verdict finding the property not subject. Judgment affirmed.

All the Justices concur.

T. S. Hawes, J. R. Wilson, and Harrell & Hartsfield, for plaintiff in error,
cited Civil Code, §§ 3592, 3595; Ga. Rep. 113/1143; 17/220; 53/406 - 7; 55/497; 56/161, 538; 67/738-9; 82/684; 117/467.
Townsend & Dickenson, contra.